U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State of Incorporation) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(989) 463-3131 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer ­­­Smaller reporting company _X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Common stock outstanding at October 31, 2012: 7,952,949 shares. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (UNAUDITED) Page3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page23 Item 3. Quantitative and Qualitative Disclosures about Market Risk Page30 Item 4. Controls and Procedures Page30 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Page 31 Item 5. Other Information Page31 Item 6. Exhibits Page31 SIGNATURES Page 32 2 FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2011 (Dollars in thousands except share data) UNAUDITED September 30, December 31, ASSETS Cash and due from banks $ $ Short term investments Total cash and cash equivalents FDIC insured bank time certificates of deposit Trading account securities 2 2 Securities available for sale Federal Home Loan Bank stock Loans held for sale Loans, net of allowance for loan losses of $21,332 at September 30, 2012 and $21,019 at December 31, 2011 Premises and equipment, net Goodwill Core deposit and other intangibles Other real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing accounts $ $ Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated debentures Accrued interest and other liabilities Total Liabilities SHAREHOLDERS’ EQUITY Preferred stock; no par value, 300,000 shares authorized, 17,000 issued and outstanding ( 33,000 at December 31, 2011) Common stock; 20,000,000 shares authorized, 7,952,502 shares issued and outstanding ( 7,892,486 at December 31, 2011 ) Retained earnings Accumulated other comprehensive income Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 3 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME SEPTEMBER 30, 2 (Dollars in thousands except per share data) UNAUDITED Three Months Ended September 30, Interest Income: Interest and fees on loans $ $ Securities: Taxable Exempt from Federal Income Tax Short term investments 53 54 Total Interest Income Interest Expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization ) 17 Loss on trading account securities (5 ) 0 Gain on available for sale securities 2 9 Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total Non-interest Expense Income before federal income taxes Federal income taxes NET INCOME $ $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements. 4 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME SEPTEMBER 30, 2 (Dollars in thousands except per share data) UNAUDITED Nine Months Ended September 30, Interest Income: Interest and fees on loans $ $ Securities: Taxable Exempt from Federal Income Tax Short term investments Total Interest Income Interest Expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization ) Gain/on trading account securities 1 8 Gain/(loss) on available for sale securities 42 (1 ) Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total Non-interest Expense Income before federal income taxes Federal income taxes NET INCOME $ $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements. 5 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR PERIODS ENDED DECEMBER 31, 2, 2012 (Dollars in thousands except share data) Common Stock Preferred Stock Retained Earnings Accumulated Other Comprehensive Income Total Balances at December 31, 2010 $ Net income for 2011 Cash dividends on common stock - $0.04 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 29 ) ) Amortization of stock warrants ) 29 0 Issuance of 11,610 shares of common stock through the dividend reinvestment plan 62 62 Issuance of 34,803 shares of common stock from supplemental shareholder investments Issuance of 42,379 shares of common stock Stock option and restricted stock expense Net change in unrealized gain/(loss) on securities available for sale, net of tax of $1,417 Balances at December 31, 2011 $ Year to date net income September 30, 2012 Cash dividends on common stock - $0.08 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 18 ) ) Redemption of 16,000 shares of preferred stock ) ) Amortization of stock warrants ) 15 0 Repurchase of stock warrants ) ) Issuance of 15,440 shares of common stock through the dividend reinvestment plan Issuance of 1,988 shares of common stock from supplemental shareholder investments 17 17 Issuance of 42,588 shares of common stock Stock option and restricted stock expense 67 67 Net change in unrealized gain/(loss) onsecurities available for sale, net of tax of $643 Balances at September 30, 2012 $ See notes to consolidated financial statements. 6 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (In thousands of dollars) UNAUDITED Nine months ended September 31, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of security premiums/discounts Gain on trading account securities (1
